ON MOTION TO DISMISS
REDMANN, Judge.
On appellee’s motion, we dismiss this appeal from an eviction because appellant did not present any affirmative defense to the eviction and La.C.C.P. 4735 allows appeal from eviction only when defendant has “plead[ed] an affirmative defense entitling him to retain possession of the premises
Defendant stipulated that its lease had expired, but argues that it cannot conveniently remove a barge from atop the formerly-leased batture on the Mississippi in any way other than it placed the barge there, namely by floating it in the high water of spring.
That is no “affirmative defense entitling [defendant] to retain possession of the premises.”
Appeal dismissed.